Name: Commission Regulation (EEC) No 133/85 of 17 January 1985 fixing the export refunds on malt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 15/50 Official Journal of the European Communities 18 . 1 . 85 COMMISSION REGULATION (EEC) No 133/85 of 17 January 1985 fixing the export refunds on malt processed from cereals and rice that the export refund should be fixed at an amount which will cover the difference between Community prices and world market prices ; Whereas the world market situation or the specific requirements of certain markets may make it necessary to vary the refund for certain products according to destination ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the coefficient provided for in Article 2b (2) of Regulation (EEC) No 974/71 (6), as last amended by Regulation (EEC) No 855/84 0,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in relation to the Community currencies referred to in the previous indent and the aforesaid coeffi ­ cient ; Whereas the refund must be fixed once a month ; whereas it may be altered in the intervening period ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular the fourth subparagraph of Article 16 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 16 of Regulation (EEC) No 2727/75 provides that the difference between quotations or prices on the world market for the products listed in i\rticle 1 of those Regulations and prices for those products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken of the existing situation and the future trend with regard to prices and availabilities of cereals on the Commu ­ nity market on the one hand and prices for cereals and cereal products on the world market on the other ; whereas the same Article provides that it is also impor ­ tant to ensure equilibrium and the natural develop ­ ment of prices and trade on cereal markets and, furthermore, to take into account the economic aspect of the proposed exports, and the need to avoid distur ­ bances on the Community market ; Whereas Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and from rice (4), as last amended by Regulation (EEC) No 1027/84 (*), defines the specific criteria to be taken into account when the refund on these products is being calcu ­ lated ; Whereas it follows from applying these detailed rules to the present situation on the market in products HAS ADOPTED THIS REGULATION : Article 1 The export refunds on malt listed in Article 1 (d) of Regulation (EEC) No 2727/75 subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 18 January 1985 .(') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 78 . (4) OJ No L 281 , 1 . 11 . 1975, p. 65 . O OJ No L 107, 19 . 4. 1984, p. 15 . (6) OJ No L 106, 12 . 5 . 1971 , p . 1 . 0 OJ No L 90, 1 . 4 . 1984, p . 1 . 18 . 1 . 85 Official Journal of the European Communities No L 15/51 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 January 1985. For the Commission Frans ANDRIESSEN Member of the Commission ANNEX to the Commission Regulation of 17 January 1985 fixing the export refunds on malt (ECU/ tonne) CCT heading No Refund 11.07 A I b) 13,30 11.07 A II b) 70,17 11.07 B 81,78